Citation Nr: 1145662	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-06 973	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1970.

This appeal to the Board of Veterans Appeals (Board) arises from a June 2009 rating action that denied service connection for prostate cancer, to include as due to AO exposure.

In June 2011, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  In the absence of objective evidence that the Veteran physically served within the land borders of Vietnam during the Vietnam era, he may not be presumed to have been exposed to AO during his military service.

3.  Prostate cancer was first manifested many years post service, and there is no competent and persuasive medical evidence or opinion establishing a nexus between such disability and military service, to include any claimed AO exposure.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as due to AO exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

A February 2009 pre-rating RO letter informed the Veteran of the VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, he was afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2009 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received, what evidence it was responsible for obtaining, to include Federal records, and the type of evidence that it would make reasonable efforts to get.  The Board thus finds that the 2009 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should inform a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the February 2009 document fully meeting the VCAA's notice requirements was furnished to the Veteran prior to the June 2009 rating action on appeal.  

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the Board finds that the Veteran was notified of these requirements in the February 2009 RO letter.  

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available service treatment, administrative, and personnel records, and pertinent post-service VA medical records.  A transcript of the Veteran's June 20011 Board hearing testimony has been associated with the claims folder and considered in adjudicating this claim.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  For reasons described in more detail below, a VA examination has been deemed to not be "necessary" under 38 C.F.R. § 3.159(c)(4) in this case.
  
Overall, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.        38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war and a carcinoma becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

If a veteran was exposed to a herbicide agent during active service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.    38 C.F.R. § 3.309(e).  The VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.     See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to AO also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include AO) for all veterans who served in Vietnam during the Vietnam era.  "Service in Vietnam" includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii)).

The U.S. Court of Appeals for the Federal Circuit has found that the VA reasonably interpreted 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service, and that the receipt of the Vietnam Service Medal alone does not establish service in Vietnam. In order for the presumption of herbicide exposure to apply, qualifying service in Vietnam does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  Service aboard a ship that merely anchored in an open deep-water harbor such as Da Nang along the Vietnam coast does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. 

The Veteran contends that he currently suffers from prostate cancer as a result of inservice exposure to AO.  He asserts that he served aboard a ship that anchored in   the open deep water harbor of Da Nang, Vietnam, thus exposing him to residuals of vaporizing AO.  He states that he was not allowed off the ship and never stepped foot on the landmass of Vietnam.  He gave testimony to this effect at the June 2011 Board hearing.  

Under the legal authority cited above, the Board finds that the Veteran in this case may not be presumed to have been exposed to AO during his Vietnam era service, because there is no evidence verifying his physical presence within the land borders of Vietnam while serving aboard a ship in the waters off the shore thereof.  The Veteran's service medical, personnel, and administrative records, including the ship's history and deck logs, simply do not document any visitation in Vietnam during his period of military service.  The service records document the Veteran's service as a fireman and engine mechanic including from January 1969 to August 1970 aboard the U.S.S. Prime (MSO-466), which anchored in Da Nang harbor in December 1969 and January and March 1970, but no visitations of any kind on the landmass of Vietnam were documented, and the Veteran does not contend otherwise.  Hence, the Board finds that service connection for prostate cancer, on the basis of presumed AO exposure, is not warranted.

The record also presents no other basis upon which to establish service connection for prostate cancer.  There is no evidence verifying that the Veteran was otherwise exposed to AO during his service aboard a ship in the waters off the shore of Vietnam, including any contamination from exposure to residuals of vaporizing AO.  The service treatment records are completely negative for findings or diagnoses of any prostate cancer.  Neither is there any medical evidence that prostate cancer was manifested during the first post-service year.  Hence, prostate cancer was not shown in or shortly after service.  In fact, the first objective evidence of prostate cancer was that found on VA needle biopsy in May 2007, over 36 years following separation from service.  In September 2007, the Veteran underwent a radical retropubic prostatectomy at a VA medical facility.  However, no competent medical authority has implicated the Veteran's military service or any incident thereof, including claimed exposure to AO, in the etiology of the prostate cancer.  The record contains no other persuasive evidence of a nexus between the prostate cancer first found in 2007 and the Veteran's military service or any incident thereof, including claimed exposure to AO.

As to the Veteran's own lay contentions, he has not asserted that prostate cancer was manifested during service or in one year thereafter.  During his June 2011 hearing, he asserted that he was first diagnosed with prostate cancer in September 2006 and first started noticing "signs and symptoms" when "in my fifties."  As such, there is no assertion of continuity of symptomatology since service in this case.  Rather, the Veteran has merely suggested an etiological relationship between prostate cancer and service.  

As a general matter, however, a layperson is not capable of opining on matters requiring medical knowledge, such as whether a disability first manifest many years after service is in anyway etiologically related to such service.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus, but only in instances of diseases or injuries with "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Prostate cancer involves an internal gland, however, rather than a readily observable anatomical area.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7527 and 7528.  Given this and the fact that the Veteran has not identified continuous genitourinary symptoms since service, his statements, however well-intentioned, do not constitute competent evidence in support of his claim.  

In the total absence of competent medical or lay evidence supporting the Veteran's claim, the Board also finds that a VA examination is not "necessary" under 38 C.F.R. § 3.159(c)(4) in this case.  Rather, there exists no reasonably possibility that an examination would result in findings or conclusions that would support the Veteran's claim.  

For all the foregoing reasons, the Board finds that the claim for service connection for prostate cancer, to include as due to AO exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer, to include as due to AO exposure, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


